Citation Nr: 1210815	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2009 and May 2010 for further development.  

Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).


REMAND

The Veteran has alleged that he suffered a left knee injury prior to service.  Consequently, he is seeking service connection for aggravation of the alleged pre-existing injury.  However, the Board, in its August 2009 remand, noted that at the Veteran's entrance examination, there was no contemporaneous medical diagnosis of the Veteran's alleged pre-service injury.  Furthermore, the Veteran was examined by a specialist and found to be in sound condition.  The Board found that the presumption of soundness has not been rebutted.  Since the presumption has not been rebutted, the Veteran is presumed to have been in sound condition.  Consequently, the Veteran cannot be service connected based on aggravation of an alleged pre-service injury.  

The RO correctly scheduled the Veteran for a VA examination that took place in June 2010.  However, the examiner apparently assumed that the Veteran was not in sound condition upon entering service.  She offered an opinion regarding aggravation.  The RO requested, and received two addendums (dated May 2011 and October 2011) to the June 2010 report.  However, the RO asked the examiner questions regarding aggravation; and the examiner continued to presume that the Veteran incurred a pre-service injury and that he was not in sound condition upon entering service.  

The Board has asked for an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is causally related to his period of active service.  The Board is still not in receipt of an adequate medical opinion.

The Board finds that a VA examination and opinion (by someone other than the June 2010 examiner) is required.  The examiner should be advised that the Veteran has been found to have been in sound condition upon entering service.  The Veteran either did not sustain a pre-service injury as alleged; or he incurred a pre-service injury that had completely resolved prior to entering service.  In either case, the Board has found that the Veteran entered service without a pre-service disability.  Consequently, there was no disability that could possibly have become aggravated.  Any opinion regarding aggravation is to be avoided.  

While the further delay of this case is truly regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the AMC for the following action: 

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining whether his left knee disability is causally related to his period of active service.  The examiner should be advised that the Veteran has been found to have been in sound condition upon entering service.  There was no pre-service disability; and therefore no basis for an opinion regarding aggravation.  The examination report should reflect that the examiner reviewed the claims folder (to include a review of the August 2009, May 2010, and current remand). All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner should specifically consider the Veteran's statements regarding having injured his knee in service, the corroborating statements of his fellow serviceman, and the Veteran's report of continuity of symptomatology, in determining whether the Veteran's current disability is related at least in part to his active service. 

Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is causally related to his period of active service. 

2.  Then, the AMC should readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


